— Per Curiam:
We think the evidence fails to disclose any joint cause of action in the appellants. The cause of complaint is shown to be separate and distinct in each. It is not sufficient that each has sustained the same kind of injury. This does not authorize them to file a joint bill. The principal object of this bill is to recover damages for an alleged fraud’ in making the contract. To recover these the appellants have a full, complete, and adequate remedy at law. The prayer for a rescission of the contract does not relieve the case from the fatal consequence of no joint cause of action in the appellants.
Decree affirmed, and appeal dismissed at the costs of the appellants.